 1
 2                                                                       FILED IN THE
                                                                     U.S. DISTRICT COURT
 3                                                             EASTERN DISTRICT OF WASHINGTON



 4                                                              Nov 08, 2018
                                                                    SEAN F. MCAVOY, CLERK
 5                       UNITED STATES DISTRICT COURT
 6                      EASTERN DISTRICT OF WASHINGTON
 7
 8 TELQUIST McMILLEN CLARE, PLLC,                No. 4:18-cv-05045-SAB
 9 a Washington Professional Limited
10 Liability Company, and                        ORDER DISMISSING

11 ANDREA CLARE, individually,                   DEFENDANT BENJAMIN DOW

12        Plaintiffs,
13        v.
14 KEVIN P. CLARE, individually, and
15 BENJAMIN DOW, individually,
16        Defendants.
17        Before the Court is Plaintiffs’ Motion for Voluntary Dismissal of Defendant
18 Benjamin Dow, ECF No. 39. Plaintiffs inform the Court that they have resolved
19 their claims against Defendant Benjamin Dow and, therefore, request that he be
20 dismissed from this case. The Court finds good cause to grant Plaintiffs’ motion.
21 //
22 //
23 //
24 //
25 //
26 //
27 //
28 //

     ORDER DISMISSING DEFENDANT BENJAMIN DOW ^ 1
 1        Accordingly, IT IS HEREBY ORDERED:
 2       1. Plaintiffs’ Motion for Voluntary Dismissal of Defendant Benjamin Dow,
 3 ECF No. 39, is GRANTED.
 4       2. Plaintiffs’ claims against Defendant Benjamin Dow are DISMISSED
 5 with prejudice.
 6       3. Benjamin Dow is DISMISSED from this action.
 7       IT IS SO ORDERED. The District Court clerk is hereby directed to enter
 8 this Order, provide copies to counsel, and STRIKE Defendant Benjamin Dow
 9 from the case caption.
10       DATED this 8th day of November 2018.
11
12
13
14
15
16                                             Stanley A. Bastian
17                                          United States District Judge
18
19
20
21
22
23
24
25
26
27
28

     ORDER DISMISSING DEFENDANT BENJAMIN DOW ^ 2
